DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Lessard U.S. Patent Publication 2017/0368970 A1 (Lessard) in view of Hae Il Jeong U.S. Patent 11,332,058 B2 (Jeong).
Regarding claims 1 and 16, Lessard discloses headrest assembly for use in a vehicle comprising: a housing having a front portion and a rear portion (Figure 3), the front portion including a central panel (Element 28), a first side panel, and a second side panel (Element 30).  Lessard does not directly disclose spring clips.  Jeong discloses a headrest assembly comprising a central panel (Figure 3 Element 100), a first side panel and second side panel (Element 200); a first spring clip (Element 320) connecting the first side panel to a first side of the central panel; a second spring clip (Element 320) connecting the second side panel to a second side of the central panel; a first pin (Element 310) operatively coupled to the first side panel and rotatable within a portion of the first spring clip to allow rotation of the first side panel relative to the central panel; and a second pin (Element 320) operatively coupled to the second side panel and rotatable within a portion of the second spring clip to allow rotation of the second side panel relative to the central panel; wherein each of the first spring clip and the second spring clip comprises: a tail portion ( (Figure 3 Element 323) coupled to the central portion; and a cam portion (Figure 4 Element 321) in contact with the respective pin to maintain an angular position of the first side panel and the second side panel relative to the central panel (Column 5 Line 40-56).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Lessard as taught by Jeong to include Jeong’s spring clips and pin elements integrated with the panels of the headrest.  Such a modification would provide a means to secure and adjust the positions of the first and second side panels relative to the central panel to enhance comfort.  
Regarding claim 2, Lessard in view of Jeong discloses the headrest assembly wherein each of the first and second pin comprises a central portion (Figure 10 Element 312, Jeong) and a pair of planar segments (ends of Element 311, Jeong).
Regarding claim 3, Lessard in view of Jeong discloses the headrest assembly wherein the central portion has a circular cross-section (Element 312 cross section, Jeong).  
Regarding claims 5 and 11, Lessard in view of Jeong discloses the headrest assembly wherein the first side panel and the second side panel pivot in an opposite rotational directions about at least one vertical axis between a non- adjusted position and an adjusted position (Column 6 Line 39-Column 7 Line 12, Jeong).  
Regarding claims 6 and 12, Lessard in view of Jeong discloses the headrest assembly wherein the at least one vertical axis includes a first vertical axis and a second vertical axis, the second vertical axis spaced from the first vertical axis, and wherein the first side panel pivots about the first vertical axis and the second side panel pivots about the second vertical axis (Element 310 pivot axis, Jeong).  
Regarding claims 7 and 13, Lessard in view of Jeong discloses the headrest assembly wherein the first side panel and the second side panel are each pivotable about their respective vertical axis up to a rotational angle of 90 degrees (Column 5 Line 3-15).  
Regarding claims 8 and 14, Lessard in view of Jeong discloses the headrest assembly wherein the first side panel and the second side panel are each pivotable about their respective vertical axis up to a rotational angle of 45 degrees (Column 5 Line 3-15).  
Regarding claims 9 and 15, Lessard in view of Jeong discloses the headrest assembly wherein the first spring clip and the second spring clip are each configured to operate between a yield stress (Y) and an ultimate tensile strength (UTS) (Column 5 Line 59-Column 6 Line 25, Jeong).  
Regarding claim 10, Lessard discloses headrest assembly for use in a vehicle comprising: a housing having a front portion and a rear portion (Figure 3), an armature operatively coupling the rear portion to a seatback of an automobile seat (Element 18); the front portion including a central panel (Element 14), a first side panel, and a second side panel (Element 16).  Lessard does not directly disclose spring clips.  Jeong discloses a headrest assembly comprising a central panel (Figure 3 Element 100), a first side panel and second side panel (Element 200); a first spring clip (Element 320) connecting the first side panel to a first side of the central panel; a second spring clip (Element 320) connecting the second side panel to a second side of the central panel; and wherein the first spring clip and second spring clip each include a cam portion to allow the first side panel and the second side panel to pivot about at least one substantially vertical axis relative to the central panel (Figure 4 Element 310 pivot axis). 
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Lessard as taught by Jeong to include Jeong’s spring clips and pin elements integrated with the panels of the headrest.  Such a modification would provide a means to secure and adjust the positions of the first and second side panels relative to the central panel to enhance comfort.
Regarding claim 17, Lessard discloses headrest assembly for use in a vehicle comprising: a housing having a front portion and a rear portion (Figure 3), an armature operatively coupling the rear portion to a seatback of an automobile seat (Element 18); the front portion including a central panel (Element 14), a first side panel, and a second side panel (Element 16).  Lessard does not directly disclose spring clips.  Jeong discloses a headrest assembly comprising a central panel (Figure 3 Element 100), a first side panel and second side panel (Element 200); a first spring clip (Element 320) connecting the first side panel to a first side of the central panel; a second spring clip (Element 320) connecting the second side panel to a second side of the central panel; the first and second spring clip assemblies maintaining an angular position of the first and second side panels absent manual adjustment (Column 5 Line 3-15).
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Lessard as taught by Jeong to include Jeong’s spring clips and pin elements integrated with the panels of the headrest.  Such a modification would provide a means to secure and adjust the positions of the first and second side panels relative to the central panel to enhance comfort.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636